State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: April 14, 2016                      D-23-16
___________________________________

In the Matter of CHARLES J.
   KEEGAN, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                                 MEMORANDUM AND ORDER
                    Petitioner;

CHARLES J. KEEGAN,
                      Respondent.

(Attorney Registration No. 2886349)
___________________________________


Calendar Date:   June 30, 2015

Before:   McCarthy, J.P., Garry, Egan Jr. and Clark, JJ.

                               __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

     Charles J. Keegan, South Bethlehem, respondent pro se.

                               __________

Per Curiam.

      Respondent was admitted to practice by this Court in 1998.
He maintained an office for the practice of law in Albany County.

      By decision of this Court decided and entered May 17, 2012,
respondent was suspended from the practice of law for a period of
two years after he engaged in fraudulent and illegal conduct
prejudicial to the administration of justice that adversely
reflected on his fitness as a lawyer in violation of the Rules of
Professional Conduct (95 AD3d 1560 [2012]; see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [b], [c], [d],
                              -2-                D-23-16

[h]). He now applies for reinstatement. Petitioner opposes the
application. We referred the application to a subcommittee of
the Committee on Character and Fitness for a report pursuant to
Rules of the Appellate Division, Third Department (22 NYCRR)
§ 806.12 (b). Respondent appeared before the subcommittee in
October 2015, and the subcommittee subsequently issued a report
recommending that his application for reinstatement be granted.

      Upon our review of, among other things, respondent's
application, the testimony before the subcommittee and the
subcommittee's report and recommendation, we conclude that
respondent has complied with the provisions of the order of
suspension and with this Court's rules regarding the conduct of
suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9). We are also satisfied that he has complied with the
requirements of this Court's rule regarding reinstatement (see
Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]) and that he
presently possesses the character and general fitness to resume
the practice of law.

      In view of the circumstances presented, however, we impose
conditions on respondent's reinstatement as follows. For two
years from the date of this decision, respondent shall submit to
petitioner semiannual reports from his treating mental health
provider assessing his continuing capacity to practice law (see
Matter of Donohue, 29 AD3d 1212, 1213 [2006]). The first report
shall be due six months from the date of this decision.
Petitioner shall report to this Court any failure to submit the
reports. Additionally, in keeping with this Court's inherent
authority over the practice of law by attorneys and our
obligation to protect the public (see Matter of Evans, 278 AD2d
583, 584 [2000]; Matter of Anonymous, 21 AD2d 48, 51 [1964]),
respondent shall be prohibited from applying for designation as a
member of a panel of attorneys for children (see Family Ct Act
§ 243; Rules of App Div, 1st Dept [22 NYCRR] part 611; Rules of
App Div, 2d Dept [22 NYCRR] part 679; Rules of App Div, 3d Dept
[22 NYCRR] part 835; Rules of App Div, 4th Dept [22 NYCRR] part
1032), or otherwise undertaking the representation of a child as
an attorney for the child, until further order of the Court (cf.
Matter of Snow, 264 AD2d 898, 898-899 [1999]).
                              -3-                  D-23-16

     McCarthy, J.P., Garry, Egan Jr. and Clark, JJ., concur.



      ORDERED that respondent's application for reinstatement is
granted and respondent is reinstated to the practice of law upon
the conditions set forth in this decision, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court